*302CONCURRING OPINION
Johnson, Judge:
In view of the meager record presented, I concur in the result.
It is well settled that the proper method of determining component material of chief value is to ascertain the costs of the component materials at the time they are ready to be assembled into the completed article. United States v. Mrs. S. Bacharach, 18 C. C. P. A. (Customs) 353, T. D. 44612; United States v. Rice-Stix Dry Goods Co., 19 C. C. P. A. (Customs) 232, T. D. 45337; United States v. H. A. Caesar & Co., 32 C. C. P. A. (Customs) 142, C. A. D. 299. The question here is what is the single component material of chief value — ■ the mixture of prepared or preserved fruits or the currants. It has been held that where an article is completed in two stages of manufacture, the first combining some of the materials, and the second combining the material produced in the first stage with other materials, the values of the single component materials must be taken as of the time each one is ready to be united with other materials. Swiss Manufactures Association, Inc., et al. v. United States, 39 Cust. Ct. 227, C. D. 1933, appeal dismissed, February 6, 1958. However, it has also been held that ingredients of materials should not be considered as individual components in determining component material of chief value. Vandergrift Forwarding Co. et al. v. United States, 37 Cust. Ct. 18, C. D. 1793.
Since no evidence has been presented establishing how the instant merchandise was manufactured, I express no opinion as to what constitutes the single component material therein.